___________

                                    No. 95-3484
                                    ___________


Lonnie D. Snelling,                     *
                                        *
              Appellant,                *
                                        *
      v.                                *   Appeal from the United States
                                        *   District Court for the
Department of Housing and               *   Eastern District of Missouri.
Urban Development; St. Louis            *
County Housing Authority;               *           [UNPUBLISHED]
St. Louis City Housing                  *
Authority, *
                                         *
              Appellees.                 *
                                    ___________

                      Submitted:    April 3, 1996

                           Filed:   April 9, 1996
                                    ___________

Before FAGG, BOWMAN, HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


      The District Court1 granted defendants judgment as a matter of law at
the close of Lonnie D. Snelling's case, and this Court affirmed.     Snelling
v. Pierce, Nos. 94-2039, 94-2087, 94-2088, 94-2290, 1995 WL 224031 (8th
Cir. Apr. 17, 1995) (unpublished per curiam), cert. denied, 116 S. Ct. 710
(1996).    Snelling now appeals the District Court's award of costs to the
United States Department of Housing and Urban Development and the Housing
Authority of St. Louis County.       Having carefully reviewed the record and
the   parties' submissions, we conclude the District Court's judgment
awarding costs was a proper exercise of its discretion.        Accordingly, we
affirm.    See 8th Cir. R. 47B.




       1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-